Exhibit 10.1 THIRD AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT AND JOINDER This THIRD AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT AND JOINDER (“Amendment”), dated as of November 16, 2012, is among Resource America, Inc., a Delaware corporation (“Borrower”), TD BANK, N.A., a national banking association, in its capacity as agent (“Agent”), TD BANK, N.A., a national banking association, in its capacity as issuing bank (“Issuing Bank”) and each of the financial institutions which are now or hereafter identified as Lenders on Schedule A (as such Schedule may be amended, modified or replaced from time to time) attached to the Loan Agreement (as defined below) (each such financial institution, individually a “Lender” and collectively all “Lenders”). BACKGROUND A.Pursuant to the terms of a certain Amended and Restated Loan and Security Agreement dated as of March 10, 2011 among Borrower, Agent and Lenders (as the same has been or may be supplemented, restated, superseded, amended or replaced from time to time, the “Loan Agreement”), Lenders initially made available to Borrower, inter alia, a revolving line of credit and term loan (the “Loans”).All capitalized terms used herein without further definition shall have the respective meaning set forth in the Loan Agreement and all other Loan Documents. B.The Loans are secured by, inter alia, continuing perfected security interests in the Collateral. C.Pursuant to the Loan Agreement, certain affiliates of Borrower (each a “Subsidiary Guarantor” and collectively the “Subsidiary Guarantors”) delivered to Agent various security and collateral documents, including, without limitation: (i) the Surety and Guaranty Agreement made by Subsidiary Guarantors in favor of Agent, (ii) the Guarantor Security Agreement made by Subsidiary Guarantors in favor of Agent, and (iii) the Subsidiary Collateral Pledge Agreement made by certain Subsidiaries in favor of Agent relating to the assets described therein, each as amended, restated, extended, supplemented or otherwise modified in writing from time to time. D.The Loan Agreement provides that no Subsidiary Guarantor shall create or acquire any Subsidiary unless (a)(i) such Subsidiary becomes party to the Surety and Guaranty Agreement and Guarantor Security Agreement, or (ii) Borrower otherwise provides an opinion of counsel that such Subsidiary is prohibited from becoming a Subsidiary Guarantor pursuant to its organizational documents or any loan documents to which it is a party, and (b) the Capital Stock of such Subsidiary is pledged to Lender. E.Resource Real Estate, Inc. has created a new Subsidiary, Resource Real Estate Funding II, Inc., a Delaware corporation (“Joining Guarantor”). Joining Guarantor is an indirect Subsidiary of Borrower and, in recognition of the benefits and privileges under the Loan Documents, Joining Guarantor and Borrower have requested that Joining Guarantor be permitted to join into the Loan Documents, as if an original signatory thereto, and Agent and Lender have so consented subject to the terms and conditions hereof. F.Borrower has requested that Agent and Lenders consent to the payment in full of the Existing Subordinated Debt on its scheduled maturity date and modify, in certain respects, the terms of the Loan Agreement, and Agent and Lenders have agreed to provide such consent and modifications in accordance with and subject to the satisfaction of the conditions hereof. NOW, THEREFORE, with the foregoing Background incorporated by reference and intending to be legally bound hereby, the parties agree as follows: 1.Joinder. a.Joining Guarantor hereby becomes a Subsidiary Guarantor under the Loan Agreement and the Loan Documents.All references to Subsidiary Guarantors contained in the Loan Agreement and Loan Documents are hereby deemed for all purposes to also refer to and include Joining Guarantor as a Subsidiary Guarantor and Joining Guarantor hereby agrees to comply with all of the terms and conditions of the Loan Documents (to which the other Subsidiary Guarantors are a party) as if an original signatory thereto. b.Joining Guarantor hereby joins in, assumes, adopts and becomes an Undersigned (as defined therein) under the Surety and Guaranty Agreement. All references to Undersigned contained in the Guaranty are hereby deemed for all purposes to also refer to and include Joining Guarantor as an Undersigned and Joining Guarantor hereby agrees to comply with all of the terms and conditions of the Surety and Guaranty Agreement as if an original signatory thereto.Joining Guarantor is jointly and severally liable for, and hereby guarantees and becomes surety for, the unconditional and prompt payment and performance to Secured Parties of all Obligations. c.Joining Guarantor hereby joins in, assumes, adopts and becomes a Debtor (as defined therein) under the Guarantor Security Agreement and hereby grants Agent, for the ratable benefit of Secured Parties, a security interest in all of Joining Guarantor’s Collateral (as defined in the Guarantor Security Agreement).All references to Debtors contained in the Guarantor Security Agreement are hereby deemed for all purposes to also refer to and include Joining Guarantor as a Debtor and Joining Guarantor hereby agrees to comply with all of the terms and conditions of the Guarantor Security Agreement as if an original signatory thereto. 2.Amendment to Loan Documents.Upon the effectiveness of this Amendment, the Loan Documents shall be amended as follows: a.Section 1 of the Loan Agreement shall be amended by deleting the definitions of “Applicable Base Rate”, “Applicable LIBOR Rate” and “Maturity Date” and replacing each as follows: “Applicable Base Rate” – The Base Rate plus two hundred twenty five (225) basis points. “Applicable LIBOR Rate” – The Adjusted LIBOR Rate plus three hundred (300) basis points. 2 “Maturity Date” – The earlier of (a) the date on which the RCM Management Agreement is terminated or expires in accordance with its terms and (b) December 31, 2014. b.Schedule I to the Sponsored CDO Pledge Agreement is hereby deleted in its entirety and replaced with Schedule I attached to this Amendment as Exhibit A. 3.Consent.Subject to the effectiveness of this Amendment, Agent and Lenders hereby consent to the payment on October 15, 2013 of all amounts then due on the Existing Subordinated Debt in accordance with its terms (the “Subordinated Debt Maturity Payment”), provided that no Significant Default then exists.Agent’s and Lenders’ consent to the Subordinated Debt Maturity Payment shall not otherwise affect the right of Agent and Lenders to demand compliance by Borrower and Subsidiary Guarantors with all of the terms, conditions and provisions of the Loan Agreement and Loan Documents or be deemed a waiver of any other transaction or future action on the part of Borrower and Subsidiary Guarantors requiring Agent or Required Lenders’ consent or approval under the Loan Agreement. 4.Representations and Warranties.Borrower represents and warrants to Agent, Issuing Bank and Lenders that: a.Prior Representations.Schedule C, Schedule 5.1, Schedule 5.2, Schedule 5.7, Schedule 5.9, Schedule 5.10(a), Schedule 5.11(c)(ii), Schedule 5.14(a), Schedule 5.14(b), Schedule 5.17, Schedule 5.22 and Schedule 7.4(a), are amended and restated in their entirety and collectively attached as Schedule A to this Amendment.After giving effect to the amended and restated Schedules attached hereto as Schedule A to this Amendment, the representations and warranties made to Agent, Issuing Bank and Lenders in the Loan Agreement are true and correct in all material respects. b.Authorization. The execution and delivery by Borrower of this Amendment (i) are and will be within its powers, (ii) have been duly authorized by all necessary action on behalf of Borrower and (iii) are not and will not be in contravention of any order of court or other agency of government, of law or of any indenture, agreement or undertaking to which Borrower is a party or by which the property of Borrower is bound, or be in conflict with, result in a breach of or constitute (with due notice and/or lapse of time) a default under any such indenture, agreement or undertaking, or result in the imposition of any lien, charge or encumbrance ofany nature on any of the properties of Borrower. c.Valid, Binding and Enforceable. This Amendment and any assignment or other instrument, document or agreement executed and delivered in connection herewith, will be valid, binding and enforceable in accordance with their respective terms except as such enforceability may be limited by any federal or state law affecting debtor and creditor rights or relating to the bankruptcy, insolvency, reorganization, arrangement, moratorium, readjustment of debt, dissolution, liquidation or similar laws, proceedings, or equitable principles affecting the enforcement of creditors’ rights, as amended from time to time d.No Default.No Default or Event of Default exists. 3 5.Ratification of Loan Documents.This Amendment is hereby incorporated into and made a part of the Loan Agreement and all other Loan Documents respectively, the terms and provisions of which, except to the extent expressly modified by this Amendment, are each ratified and confirmed and continue unchanged in full force and effect.Any reference to the Loan Agreement and all other Loan Documents respectively in this or any other instrument, document or agreement related thereto or executed in connection therewith shall mean the Loan Agreement and all other Loan Documents respectively as amended by this Amendment.As security for the payment of the Obligations, and satisfaction by Borrower of all covenants and undertakings contained in the Loan Agreement, Borrower hereby confirms its prior grant to Agent, for the ratable benefit of Secured Parties, of a continuing first lien on and security interest in, upon and to all of Borrower’s now owned or hereafter acquired, created or arising Collateral. 6.Confirmation of Indebtedness. Borrower confirms and acknowledges that as of the close of business on November 15, 2012, (a) it is indebted to Agent and Lenders under the Loan Documents in the aggregate principal amount of $0.00 and (b) Issuing Bank has issued Letters of Credit in the aggregate face amount of $503,057.00, in each case without any deduction, defense, setoff, claim or counterclaim of any nature as of the date of this Amendment, plus all fees, costs and Expenses incurred to date in connection with the Loan Documents. 7.Confirmation of Subsidiary Guarantors.By its signature below, each Subsidiary Guarantor hereby consents to and acknowledges the terms and conditions of this Amendment and agrees that its obligations under the Surety and Guaranty Agreement are ratified and confirmed and shall continue in full force and effect and shall continue to cover all Obligations of Borrower outstanding from time to time under the Loan Agreement as amended hereby. As security for the payment of the Obligations, and satisfaction by each Subsidiary Guarantor of all covenants and undertakings contained in the Loan Documents, each Subsidiary Guarantor hereby confirms its prior grant to Agent, for the ratable benefit of Secured Parties, of a continuing first lien on and security interest in, upon and to all of such Subsidiary Guarantor’s now owned or hereafter acquired, created or arising Collateral. 8.Effectiveness Conditions.This Amendment shall become effective upon the satisfaction of the following conditions: a.Execution and delivery of this Amendment by the parties hereto; b.Payment to Agent for the ratable benefit of Lenders of a fully earned, non-refundable amendment fee in the amount of $50,000.00; c.Delivery to Agent of (A) certified copies of resolutions of theboard of directors of Joining Guarantor authorizing the execution, delivery and performance of this Amendment and the transactions contemplated hereby, and (B) Joining Guarantor’s certificate of incorporation and by-laws, as applicable; d.Delivery to Agent of an incumbency certificate for Joining Guarantor identifying all individuals authorized to execute this Amendment, with specimen signatures; 4 e.Delivery to Agent of a good standing certificate for Joining Guarantor showing Joining Guarantor to be in good standing in its state of organization and in each other state in which it is doing business; f.Filing of a UCC Financing Statement against Joining Guarantor; g.Delivery to Agent of an opinion of counsel that each of RA Equityco, LLC, RFIG Partners, LLC, and RFIG Partners II, LLC is prohibited from becoming a Subsidiary Guarantor; and h.Payment by Borrower of all of Agent’s Expenses. 9.Governing Law.THIS AMENDMENT, AND ALL RELATED AGREEMENTS AND DOCUMENTS, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA. THE PROVISIONS OF THIS AMENDMENT AND ALL OTHER AGREEMENTS AND DOCUMENTS REFERRED TO HEREIN ARE TO BE DEEMED SEVERABLE, AND THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION SHALL NOT AFFECT OR IMPAIR THE REMAINING PROVISIONS WHICH SHALL CONTINUE IN FULL FORCE AND EFFECT. 10.Modification.No modification hereof or any agreement referred to herein shall be binding or enforceable unless in writing and signed by Borrower and Agent or Lenders, as required under the Loan Agreement. 11.Duplicate Originals.Two or more duplicate originals of this Amendment may be signed by the parties, each of which shall be an original but all of which together shall constitute one and the same instrument. 12.Release.As further consideration for the agreement of Agent, Issuing Bank and Lenders to enter into this Amendment, Borrower (and by its execution below, each Subsidiary Guarantor) hereby waives, releases, and discharges Agent, Issuing Bank and each Lender, all affiliates of Agent, Issuing Bank and each Lender and all of the directors, officers, employees, attorneys and agents of Agent, Issuing Bank and each Lender and all affiliates of such Persons, from any and all claims, demands, actions or causes of action existing as of the date hereof, arising out of or in any way relating to this Amendment, the Loan Agreement, the Loan Documents and/or any documents, agreements, instruments, dealings or other matters connected with this Amendment, the Loan Agreement, the Loan Documents or the administration thereof. 5 13.Waiver of Jury Trial.BORROWER, AGENT AND EACH LENDER EACH HEREBY WAIVE ANY AND ALL RIGHTS EACH MAY HAVE TO A JURY TRIAL IN CONNECTION WITH ANY LITIGATION, PROCEEDING OR COUNTERCLAIM ARISING WITH RESPECT TO RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO OR UNDER THE LOAN DOCUMENTS OR WITH RESPECT TO ANY CLAIMS ARISING OUT OF ANY DISCUSSIONS, NEGOTIATIONS OR COMMUNICATIONS INVOLVING OR RELATED TO ANY PROPOSED RENEWAL, EXTENSION, AMENDMENT, MODIFICATION, RESTRUCTURE, FORBEARANCE, WORKOUT, OR ENFORCEMENT OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS. [Balance of Page Intentionally Blank] 6 IN WITNESS WHEREOF, the undersigned parties have executed this Amendment the day and year first above written. BORROWER: Resource America, Inc. By:/s/ Thomas C. Elliott Name:Thomas C. Elliott Title: Senior Vice President and Chief Financial Officer JOINING GUARANTORS: Resource Real Estate Funing II, Inc. By:/s/ Thomas C. Elliott Name:Thomas C. Elliott Title: Senior Vice President and Chief Financial Officer AGENT: TD BANK, N.A. By:/s/ Eric C. Tweer Name:Eric C. Tweer Title: Vice President LENDER: TD BANK, N.A., as Lender By:/s/ Eric C. Tweer Name:Eric C. Tweer Title: Vice President S-1 AGREED TO AND ACCEPTED: SURETIES: Ischus Capital Management, LLC By:/s/ Thomas C. Elliott Name: Thomas C. Elliott Title:Chief Financial Officer RAI Ventures, Inc. By:/s/ Thomas C. Elliott Name: Thomas C. Elliott Title:Senior Vice President RCP Financial, LLC By: Resource Programs, Inc., its sole member By:/s/ Thomas C. Elliott Name: Thomas C. Elliott Title:Senior Vice President and Treasurer Resource Capital Manager, Inc. By:/s/ Thomas C. Elliott Name: Thomas C. Elliott Title:Senior Vice President Resource Capital Investor, Inc. By:/s/ Thomas C. Elliott Name: Thomas C. Elliott Title:Chief Financial Officer S-2 Resource Capital Partners, Inc. By:/s/ Alan F. Feldman Name:Alan F. Feldman Title:Senior Vice President Resource Financial Institutions Group,Inc. By:/s/ Thomas C. Elliott Name: Thomas C. Elliott Title:Vice President and Chief Financial Officer Resource Financial Fund Management, Inc. By:/s/ Thomas C. Elliott Name: Thomas C. Elliott Title:Senior Vice President Resource Housing Investors I, Inc. By:/s/ Alan F. Feldman Name:Alan F. Feldman Title:President Resource Housing Investors II, Inc. By:/s/ Alan F. Feldman Name:Alan F. Feldman Title:President S-3 Resource Housing Investors III, Inc. By:/s/ Alan F. Feldman Name:Alan F. Feldman Title:President Resource Housing Investors IV, Inc. By:/s/ Alan F. Feldman Name:Alan F. Feldman Title:President Resource Leasing, Inc. By:/s/ Thomas C. Elliott Name: Thomas C. Elliott Title:Treasurer Resource Programs, Inc. By:/s/ Thomas C. Elliott Name: Thomas C. Elliott Title: Senior Vice President and Treasurer Resource Properties XVII, Inc. By:/s/ Alan F. Feldman Name:Alan F. Feldman Title:President Resource Properties XXV, Inc. By:/s/ Alan F. Feldman Name:Alan F. Feldman Title:President S-4 Resource Properties XXVI, Inc. By:/s/ Alan F. Feldman Name:Alan F. Feldman Title:President Resource Properties XXX, Inc. By:/s/ Alan F. Feldman Name:Alan F. Feldman Title:President Resource Properties XXXI, Inc. By:/s/ Alan F. Feldman Name: Alan F. Feldman Title: President Resource Properties XLVII, Inc. By:/s/ Alan F. Feldman Name:Alan F. Feldman Title:President Resource Real Estate, Inc. By:/s/ Alan F. Feldman Name:Alan F. Feldman Title:Chief Executive Officer Resource Real Estate Funding, Inc. By:/s/ Thomas C. Elliott Name:Thomas C. Elliott Title:Senior Vice President S-5 Resource Real Estate Holdings, Inc. By:/s/ Thomas C. Elliott Name:Thomas C. Elliott Title:Vice President and Treasurer Resource Real Estate Management, LLC By:/s/ Alan F. Feldman Name:Alan F. Feldman Title:President RRE1 Duraleigh Member, LLC By:/s/ Alan F. Feldman Name:Alan F. Feldman Title:Senior Vice President RRE2 Duraleigh Member, LLC By:/s/ Alan F. Feldman Name: Alan F. Feldman Title: Senior Vice President RRE Avalon Member, LLC By:/s/ Alan F. Feldman Name: Alan F. Feldman Title: Senior Vice President S-6 Resource Capital Partners II, LLC By:Resource Real Estate, Inc., its sole member By:/s/ Alan F. Feldman Name: Alan F. Feldman Title:Chief Executive Officer RRE Leaseco, LLC By:/s/ Alan F. Feldman Name: Alan F. Feldman Title: Senior Vice President Resource Capital Markets, Inc. By:/s/ Thomas C. Elliott Name: Thomas C. Elliott Title:Chief Financial Officer RRE D2R2 2007-1, LLC By: Resource Real Estate, Inc., its sole member By:/s/ Alan F. Feldman Name: Alan F. Feldman Title:Chief Executive Officer RRE Investor, LLC By: Resource Capital Partners II, LLC, its sole member By: Resource Real Estate, Inc., its sole member By:/s/ Alan F. Feldman Name: Alan F. Feldman Title:Chief Executive Officer S-7 Resource Real Estate Management, Inc. By:/s/Steven R. Saltzman Name:Steven R.Saltzman Title:Chief Financial Officer Resource Real Estate Opportunity Advisor, LLC By:/s/ Alan F. Feldman Name: Alan F. Feldman Title: Chief Executive Officer Walnut Street Investments, LLC By:/s/ Alan F. Feldman Name: Alan F. Feldman Title: President Resource Real Estate Opportunity Manager, LLC By:/s/Steven R. Saltzman Name:Steven R. Saltzman Title: Chief Financial Officer and Senior Vice President Resource Income Advisors, Inc. By:/s/ Thomas C. Elliott Name: Thomas C. Elliott Title: Senior Vice President and Chief Financial Officer Torsion Capital, LLC By:/s/ Thomas C. Elliott Name:Thomas C. Elliott Title: Chief Financial Officer S-8 Torsion Advisors, LLC By:/s/ Thomas C. Elliott Name:Thomas C. Elliott Title:Chief FinancialOfficer Parkwin Services, LLC By:/s/ Steven R. Saltzman Name:Steven R. Saltzman Title:Vice President and Treasurer S-9 SCHEDULE A Selected Updated Schedules to Loan Agreement SCHEDULE C LIST OF SUBSIDIARIES NOT GUARANTYING 1. Resource Securities, Inc. (f/k/a Chadwick Securities, Inc.) 2. Resource Europe Management Limited 3. Resource RSI Phase I, LLC 4. Resource RSI Phase II, LLC 5. RCP Nittany Pointe Manager, Inc. 6. RCP Fountains GP, Inc. 7. RCP Avalon Manager, Inc. 8. RCP Falls at Duraleigh Manager, Inc. 9. RCP Sage Canyon Manager, Inc. RCP Cuestas Manager, Inc. RCP Holdco I Manager, Inc. RCP Reserves Manager, Inc. RCP Foxglove Manager, Inc. RCP Santa Fe Manager, Inc. RCP Regents Center Manager, Inc. RCP Highland Lodge Manager, Inc. RCP Grove Manager, LLC RCP Howell Bridge Manager, Inc. RCP Heritage Lake Manager, LLC RCP Westchase Wyndham Manager, LLC RCP Pear Tree Manager, LLC RCP Wind Tree Manager, LLC RCP Chenal Brightwaters Manager, LLC Resource Asset Management, LLC LEAF Asset Management, LLC FLI Holdings, Inc. LEAF Financial Corporation LEAF Funding, Inc. LEAF Ventures, LLC Merit Capital Manager, LLC Merit Capital Advance, LLC Resource Commercial Mortgages, Inc. RCP Magnolia Manager, LLC RCP West Wind Manager, LLC RCP Ryan’s Crossing Manager, LLC RCP Memorial Towers Manager, LLC RCP Villas Manager, LLC RCP Coach Lantern Manager, LLC RCP Foxcroft Manager, LLC RCP Tamarlane Manager, LLC RCP Park Hill Manager, LLC RCP Bent Oaks Manager, LLC RCP Cape Cod Manager, LLC RCP Woodland Hills Manager, LLC RCP Woodhollow Manager, LLC RCP Woodland Village Manager, LLC Merit Processing, LLC LEAF Ventures II, LLC Prompt Payment, LLC RRE Oak Park Leaseco, LLC RCP Wyndridge Manager, LLC RCP Waterstone Manager, LLC Highland Lodge Holdings, LLC RRE Highland Lodge Manager, Inc. RSI I Manager, Inc. RSI II Manager, Inc. RA Equityco, LLC RFIG Partners, LLC RFIG Partners II, LLC SCHEDULE 5.1 STATES OF QUALIFICATIONS Entity Name State(s) of Qualification 1. Resource America, Inc. DE, PA 2. Ischus Capital Management, LLC DE, NY 3. RAI Ventures, Inc. DE 4. RCP Financial, LLC PA 5. Resource Capital Manager, Inc. DE, NY 6. Resource Capital Investor, Inc. DE 7. Resource Capital Partners, Inc. DE, PA, CO 8. Resource Financial Institutions Group, Inc. DE 9. Resource Financial Fund Management, Inc. DE Resource Housing Investors I, Inc. DE Resource Housing Investors II, Inc. DE Resource Housing Investors III, Inc. DE Resource Housing Investors IV, Inc. DE Resource Leasing, Inc. DE Resource Programs, Inc. DE, PA, NY Resource Properties XVII, Inc. DE Resource Properties XXV, Inc. DE Resource Properties XXVI, Inc. DE Resource Properties XXX, Inc. DE, PA Resource Properties XXXI, Inc. DE Resource Properties XLVII, Inc. DE Resource Real Estate, Inc. DE Resource Real Estate Funding, Inc. DE, PA, CA Resource Real Estate Holdings, Inc. DE Resource Real Estate Management, LLC DE RRE1 Duraleigh Member, LLC DE RRE2 Duraleigh Member, LLC DE RRE Avalon Member, LLC DE Resource Capital Partners II, LLC DE RRE Leaseco, LLC DE Resource Capital Markets, Inc. DE RRE D2R2 2007-1, LLC DE RRE Investor, LLC DE Resource Real Estate Management, Inc. DE, CA, OH, PA, CT, AL, FL, SC Resource Real Estate Opportunity Advisor, LLC DE Walnut Street Investments, LLC DE Resource Real Estate Opportunity Manager, LLC DE Parkwin Services, LLC DE, D.C., MD Resource Income Advisors, Inc. DE Torsion Capital, LLC DE Torsion Advisors, LLC DE Resource Real Estate Funding II, Inc. DE, PA SCHEDULE 5.2 PLEACES OF BUSINESS 1845 Walnut Street, 9 and 10th Floor Philadelphia, PA 19103 2005 Market Street, 15th Floor Philadelphia, PA 19103 712 Fifth Avenue, 12th Floor New York, NY10019 One Crescent Drive, Suite 203 Navy Yard Corporate Center Philadelphia, PA 19112 2121 Rosecrans Avenue, Suite 3310 El Segundo, CA 90245 Resource Europe Management LTD 6 Brook St London, England W1S 1BB 3033 East First Avenue, Suite 805 Denver, CO80206 Resource Real Estate Management 14301 First National Bank Parkway Suite 310 Omaha, NE68154 Resource Securities, Inc. (Singapore Branch) Ocean Financial Tower 10 Collyer Quay, Level 40 Singapore049315 SCHEDULE 5.7 FEDERAL TAX ID AND STATE ID NO. Entity Name EIN State Id No. Resource America, Inc. 72-0654145 Ischus Capital Management, LLC 42-1629547 RAI Ventures, Inc. 23-3052654 RCP Financial, LLC 04-3837567 Resource Capital Manager, Inc. 20-2287162 Resource Capital Investor, Inc. 20-2393947 Resource Capital Partners, Inc. 13-4214163 Resource Financial Institutions Group, Inc. 20-2593874 Resource Financial Fund Management, Inc. 04-3686974 Resource Housing Investors I, Inc. 23-2916186 Resource Housing Investors II, Inc. 23-2916188 Resource Housing Investors III, Inc. 23-2916190 Resource Housing Investors IV, Inc. 23-2916191 Resource Leasing, Inc. 51-0367697 Resource Programs, Inc. 23-2544941 Resource Properties XVII, Inc. 23-2836316 Resource Properties XXV, Inc. 51-0374877 Resource Properties XXVI, Inc. 52-2005749 Resource Properties XXX, Inc. 51-0374880 Resource Properties XXXI, Inc. 51-0365095 Resource Properties XLVII, Inc. 23-2972692 Resource Real Estate, Inc. 20-1093394 Resource Real Estate Funding, Inc. 20-4326931 Resource Real Estate Holdings, Inc. 65-1173932 Resource Real Estate Management, LLC 22-3914452 RRE1 Duraleigh Member, LLC 52-2448330 RRE2 Duraleigh Member, LLC 52-2448325 RRE Avalon Member, LLC 20-2081491 Resource Capital Partners II, LLC 26-3419877 RRE Leaseco, LLC 64-0960020 Resource Capital Markets, Inc. 26-2740281 RRE D2R2 2007-1, LLC 45-0573586 RRE Investor, LLC 13-4214163 Resource Real Estate Management, Inc. 22-3914452 Resource Real Estate Opportunity Advisor, LLC 27-0332311 Walnut Street Investments, LLC 30-3665750 Resource Real Estate Opportunity Manager, LLC 27-0332473 Parkwin Services, LLC 45-0707333 Resource Income Advisors, Inc. 45-1167549 Torsion Capital, LLC 45-3727472 Torsion Advisors, LLC 45-3727806 Resource Real Estate Funding II, Inc. 36-4736439 SCHEDULE 5.10(a) EXISTING GUARANTIES, INVESTMENTS AND BORROWINGS GUARANTEES: Limited Loan Guarantee dated as of July , 2012 GuarantorBorrowerLender BorrowerLease Equity Appreciation Fund I, L.P. Portigon Financial Services Lease Equity Appreciation Fund II, L.P. INVESTMENTS:Balance at 6/30/12 Investments in real estate, net$19,356,205.54 Investment Securities, at fair value:$19,880,490.71 Investment in Unconsolidated Entities:$12,740,007.33 Investment in Unconsolidated Loan Manager$35,980,029.29 INTERCOMPANY BORROWINGS: Lender Borrower Balance at 6/30/12 Resource Programs RAI Corporate $ RAI Corporate Real Estate Resource Capital Partners, Inc. RAI Corporate Resource Real Estate Funding RAI Corporate Resource Real Estate Management, Inc. RAI Corporate Resource Leasing RAI Corporate RAI Corporate LEAF Financial Corp RAI Corporate Flih RAI Corporate Resource Financial Fund Management RAI Corporate Ischus RAI Corporate RFIG RAI Corporate Resource Capital Manager, Inc. Resource Capital Investor RAI Corporate RAI Corporate Trapeza RAI Corporate Resource Asset Management, Inc. (RAMI) RAI Corporate RAI Ventures RAI Corporate Resource Securities, Inc. RAI Corporate Resource Europe RAI Corporate Resource Capital Markets, Inc. Resource Real Estate Resource Programs Resource Real Estate Funding Resource Capital Manager LEAF Financial Resource Financial Fund Mgt. Resource Capital Markets Resource Securities, Inc. Resource Capital Partners, Inc. Resource Securities, Inc. Resource Securities, Inc. Resource Real Estate Opportunity Advisor Resource Europe Resource Securities, Inc. Resource Europe Resource Capital Markets, Inc. RRE Opportunity Advisor, LLC Resource Securities, Inc. RRE Opportunity Advisor, LLC RAI Corporate Resource Capital Markets Resource Financial Fund Management Resource Capital Markets Resource Capital Manager, Inc. BALANCE AT LENDER BORROWER 6/30/12 Senior Notes Resource America, Inc. $ Resource Capital Corp. Resource Capital Partners, Inc. Cantor Commercial Real Estate Lending, L.P. Resource RSI Phase I & II, LLC CIT Resource America, Inc. TD Bank, N.A. Resource America, Inc. line of credit 0 Total borrowings per balance sheet at 6/30/12: $ SCHEDULE 5.11(c)(ii) The Resource America, Inc. Employee Stock Ownership Plan (“ESOP”) The Company had sponsored an Employee Stock Ownership Plan (“ESOP”) which was a qualified non-contributory retirement plan.The Company has terminated the ESOP and, in connection with this termination, distributed the remaining plan assets to participants and liquidated the ESOP trust in the fourth quarter of fiscal 2012. The Resource America, Inc. Investment Savings Plan (“401k”) The Company sponsors a qualified 401(k) Plan to enable employees to save for their retirement on a tax deferred basis.On January 1, 2012, the Plan was amended to become a Safe Harbor Plan and the match was changed to equal (1) 100% of participant contributions up to the first 3% of participant compensation, plus (2) 50% of participant contributions on the next 2% of participant compensation.In addition, matching contributions made after January 1, 2012 are 100% vested.As of September 30, 2012, the Plan is in compliance with all regulatory requirements. SCHEDULE 5.14(a) OTHER ASSOCIATIONS Resource Financial Fund Management holds a Limited Partnership interest in each of the partnerships below: Percentage of Limited Entity Partnership Interests Owned Trapeza Partners I L.P. 10.15% Trapeza Partners II L.P 7.73% Trapeza Partners III L.P. 6.10% Trapeza Partners IV L.P. 5.04% Trapeza Partners V L.P. 13.25% Compass Island Partners, L.P. 10.00% Compass Island Partners A, L.P. 10.00% Cradle Cove Partners, L.P. 10.51% Cradle Cove Partners II, L.P. 5.81% Cradle Cove Investment Opportunities Fund, L.P. 5.90% Cradle Cove Investment Opportunities Fund A, L.P. 0.10% Cradle Cove Investment Opportunities Fund C, L.P. 0.10% CVC Global Credit OpportunitiesFund, L.P. 2.70% SCHEDULE 5.14(b) SPONSORED CDO OFFERINGS AND STRUCTURED FINANCE INVESTMENTS Direct Investments in CDOs Total $ CDO Equity RFFM $ Share of Equity Trapeza IX Trapeza X Trapeza XII Trapeza XIII Ischus I (RFFM) Ischus HG COLL 2007-1 Ischus Mezz III Ischus Synthetic II Apidos IV Apidos Quattro Apidos IX Total Direct Equity Investments in CDOs Investment in CDOs Through Total Partnership Capital RFFM Share of Trapeza Partnerships Allocated to CDO Partnership Cap % Owned Trapeza III Trapeza IV Trapeza V Total Investments in CDOs Investment in Joint Ventures Total Investment Amount CVC Credit Partners, L.P. $ SCHEDULE 5.17 CAPITAL STOCK OR UNITS Authorized Shares / Units / Shares/Units/ % Interests Issued % Interests RESOURCE AMERICA, INC. Preferred Stock 0 Common Stock Ischus Capital Management, LLC 100% 100% RAI Ventures, Inc. RCP Financial, LLC 100% 100% Resource Capital Manager, Inc. Resource Capital Investor, Inc. Resource Capital Partners, Inc. Resource Financial Institutions Group, Inc. Resource Financial Fund Management, Inc. Resource Housing Investors I, Inc. Resource Housing Investors II, Inc. Resource Housing Investors III, Inc. Resource Housing Investors IV, Inc. Resource Leasing, Inc. Resource Programs, Inc. Resource Properties XVII, Inc. Resource Properties XXV, Inc. Resource Properties XXVI, Inc. Resource Properties XXX, Inc. Resource Properties XXXI, Inc. Resource Properties XLVII, Inc. Resource Real Estate, Inc. Resource Real Estate Funding, Inc. Resource Real Estate Holdings, Inc. Resource Real Estate Management, LLC 100% 100% RRE1 Duraleigh Member, LLC 100% 100% RRE2 Duraleigh Member, LLC 100% 100% RRE Avalon Member, LLC 100% 100% Resource Capital Partners II, LLC 100% 100% RRE Leaseco, LLC 100% 100% Resource Capital Markets, Inc. RRE D2R2 2007-1, LLC 100% 100% RRE Investor, LLC 100% 100% Resource Real Estate Management, Inc. Resource Securities, Inc. Resource Europe Management Limited 1 1 Resource RSI Phase I, LLC 100% 100% Resource RSI Phase II, LLC 100% 100% RCP Nittany Pointe Manager, Inc. RCP Fountains GP, Inc. RCP Avalon Manager, Inc. RCP Falls at Duraleigh Manager, Inc. RCP Sage Canyon Manager, Inc. RCP Cuestas Manager, Inc. RCP Holdco I Manager, Inc. RCP Reserves Manager, Inc. RCP Foxglove Manager, Inc. RCP Santa Fe Manager, Inc. RCP Regents Center Manager, Inc. RCP Highland Lodge Manager, Inc. RCP Grove Manager, LLC 100% 100% RCP Howell Bridge Manager, Inc. RCP Heritage Lake Manager, LLC 100% 100% RCP Westchase Wyndham Manager, LLC 100% 100% RCP Pear Tree Manager, LLC 100% 100% RCP Wind Tree Manager, LLC 100% 100% RCP Chenal Brightwaters Manager, LLC 100% 100% Resource Asset Management, LLC LEAF Asset Management, LLC 100% 100% FLI Holdings, Inc. LEAF Financial Corporation LEAF Funding, Inc. LEAF Ventures, LLC 100% 100% Merit Capital Manager, LLC 100% 100% Merit Capital Advance, LLC 100% 100% Resource Commercial Mortgages, Inc. RCP Magnolia Manager, LLC 100% 100% RCP West Wind Manager, LLC 100% 100% RCP Ryan’s Crossing Manager, LLC 100% 100% RCP Memorial Towers Manager, LLC 100% 100% RCP Villas Manager, LLC 100% 100% RCP Coach Lantern Manager, LLC 100% 100% RCP Foxcroft Manager, LLC 100% 100% RCP Tamarlane Manager, LLC 100% 100% RCP Park Hill Manager, LLC 100% 100% RCP Bent Oaks Manager, LLC 100% 100% RCP Cape Cod Manager, LLC 100% 100% RCP Woodland Hills Manager, LLC 100% 100% RCP Woodhollow Manager, LLC 100% 100% Merit Processing, LLC 100% 100% LEAF Ventures II, LLC 100% 100% Prompt Payment, LLC 100% 100% RRE Oak Park Leaseco, LLC 100% 100% RCP Wyndridge Manager, LLC 100% 100% RCP Waterstone Manager, LLC 100% 100% RCP Woodland Village Manager, LLC 100% 100% Resource Real Estate Opportunity Advisor, LLC 100% 100% Walnut Street Investments, LLC 100% 100% Resource Real Estate Opportunity Manager, LLC 100% 100% Parkwin Services, LLC 100% 100% Resource Income Advisors, Inc. 100% 100% Torsion Capital, Inc. 100% 100% Torsion Advisors, Inc. 100% 100% Highland Lodge Holdings, LLC 100% 100% RRE Highland Lodge Manager, Inc. 100% 100% RSI I Manager, Inc. 100% 100% RSI II Manager, Inc. 100% 100% RA Equityco, LLC 100% 100% Resource Real Estate Funding II, Inc. RFIG Partners, LLC 100% 100% RFIG Partners II, LLC 100% 100% SCHEDULE 5.22 DEPOSIT ACCOUNTS Resource America The Bancorp Bank Resource America TD Bank N.A. Resource America TD Bank N.A. Resource Financial Fund Management, Inc. TD Bank N.A. Resource Financial Fund Management, Inc. TD Bank N.A. Resource Financial Institutions Group TD Bank N.A. Resource Capital Manager, Inc. TD Bank N.A. Resource Capital Investor, Inc. TD Bank N.A. Ischus Capital Management LLC TD Bank N.A. Resource Capital Markets, Inc. TD Bank N.A. Resource Capital Partners, Inc. TD Bank N.A. Resource Real Estate Funding, LLC TD Bank N.A. Resource Real Estate Management, Inc. TD Bank N.A. RRE D2R2 2007-1, LLC TD Bank N.A. Resource Capital Partners, Inc. Bank of America SCHEDULE 7.4(a) AFFILIATE TRANSACTIONS Receivables and Payables with Related Parties June 30, September 30, Receivables from managed entities and related parties, net: Commercial finance investment entities $ $ Real estate investment entities Financial fund management investment entities RSO Other Receivables from managed entities and related parties $ $ Payables due to managed entities and related parties, net: Real estate investment entities $ $ RSO 30 Payables to managed entities and related parties $ $ Fees and Expenses Reimbursements With Related Parties Three Months Ended Nine Months Ended June 30, June 30, Fees from unconsolidated investment entities (1) : Real estate(2) $ Financial fund management RSO: Management, incentive and servicing fees Dividends received Reimbursement of expenses RRE Opportunity REIT: Reimbursement of costs and expensesand expenses Dividends received 14 − 14 − Atlas Energy, L.P. - reimbursement of net costs and expenses LEAF: Reimbursement of net costs and expenses 84 − − Payment for rent and related expenses ) − ) − Payment for sub-servicing the commercial finance investment partnerships ) − ) − 1845 Walnut Associates Ltd - payment of rent and operating expenses ) Graphic Images, LLC - payment for printing services ) 9 Henmar LLC - payment of broker/consulting fees ) Ledgewood P.C. - payment for legal services ) TBBK – reimbursement of net costs and expenses 32 8 8 EXHIBIT A Schedule I to Subsidiary Collateral Pledge Agreement EXHIBIT A SCHEDULE I Collateral The following Collateral is hereby pledged by each respective Pledgor to Secured Party pursuant to the Collateral Pledge Agreement to which this Schedule is attached: A.Pledged Capital Stock Name of Corporation State of Inc. Class of Stock Certificate No. Number of Shares Pledgor Resource Capital Corp. MD Common CUSIP 76120W203 76120W906 Resource Capital Manager, Inc. Resource Capital Corp. MD Common RCC-284 RCC-296 RCC-297 RCC-359 RCC-363 RCC-383 RCC-497 RCC-632 RCC-615 RCC-690 RCC-728 RCC-736 RCC-743 RCC-769 RCC-771 RCC-775 RCC-792 RCC-794 TBD Resource Capital Manager, Inc. Resource Capital Corp. MD Common CUSIP 7612W203 Resource Capital Investor, Inc. Resource Capital Corp. MD Common Resource Capital Investor, Inc. Resource Capital Manager, Inc. DE Common 1 Resource Financial Fund Management, Inc. Resource Financial Institutions Group, Inc. DE Common 1 Resource Financial Fund Management, Inc. Resource Real Estate Funding, Inc. DE Common 1 Resource Real Estate, Inc. Resource Real Estate Funding II, Inc. DE Common 1 Resource Real Estate, Inc. Resource Capital Partners, Inc. DE Common 3 Resource Real Estate, Inc. Resource Real Estate, Inc. DE Common 1 Resource Real Estate Holdings, Inc. Resource Real Estate Management, Inc. DE Common 1 Resource Capital Partners, Inc. Resource Capital Markets, Inc.
